Citation Nr: 1819125	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the severance of service connection for coronary artery disease (CAD), effective as of July 1, 2011, was proper.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an extraschedular rating based upon the combined effect of multiple service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956 and from May 1958 to August 1974, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2011 and December 2011 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board, among other things, remanded the issues on appeal for additional action in July 2013, February 2014, and most recently, in February 2017.  In the February 2017 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain all of the Veteran's pertinent VA and non-VA treatment records.  The AOJ was also instructed to contact the Veteran and ask him to provide additional evidence in support of his TDIU and extraschedular rating claim, to include completing a VA Form 21-8940.  In addition, the AOJ was directed to contact the May 2014 VA physician, or another appropriate medical specialist, and request that he or she "certify whether the diagnoses of "CAD" and "some level of coronary artery disease" provided in the January 2010 VA examination report were clearly erroneous in light of all accumulated evidence.  The record reflects that the Veteran's updated VA treatment records have been retrieved and associated with his claims file.  In addition, the AOJ contacted the Veteran in a February 2017 letter, and asked him to complete the medical release forms necessary to retrieve any pertinent non-VA treatment records relevant to his claims.  The AOJ also provided the Veteran with a VA Form 21-8940 to complete and asked him to provide additional information regarding his TDIU and extraschedular claims.  It does not appear that the Veteran completed these forms.  Further, the AOJ referred the Veteran's claims file to the same VA physician who evaluated him in May 2014, and the requested opinion was issued in March 2017 and associated with the claims file.  The AOJ then readjudicated the issue on appeal and, upon denial of that claim, issued a Supplemental Statement of the Case (SSOC) in June 2017.  As such, the Board finds that the AOJ completed the development requested in the September 2016 Board Remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A January 2011 rating decision proposed to sever service connection for coronary artery disease. The Veteran was notified of the proposed severance and of his right to present additional evidence or request a hearing.

2. In an April 2011 rating decision, service connection for coronary artery disease was severed, effective more than 60 days thereafter. 

3. The November 2010 rating decision that granted service connection for coronary artery disease is shown to have been clearly and unmistakably erroneous.

4.  The Veteran's service-connected disabilities are not reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his educational and occupational background.  

5. All symptoms and level of disability resulting from the Veteran's service-connected disabilities are contemplated by his assigned schedular ratings.

6. Taken together, the disability picture of the combined effect of the Veteran's multiple service-connected disabilities does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1. The severance of the award for service connection for coronary artery disease was proper.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

2. The criteria for a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

3. The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating based upon the combined effect of multiple service-connected disabilities have not been met.  38 C.F.R. § 3.321 (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons. The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105 (d). The Veteran may also request a hearing within 30 days of receiving notice. 38 C.F.R. § 3.105 (i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in January 2011 that proposed to sever service connection for CAD, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a January 2011 letter.  Other than asserting in a March 2011 statement that he would not have undergone a heart catheterization or continued taking the medication Plavix if he did not have a heart condition, the Veteran did not respond to the severance proposal.  In April 2011, a rating decision was issued that severed service connection for CAD, effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection.  Thus, the procedural due process in this case was proper.

Severance of Service Connection

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105 (d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105 (d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 


The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id. 

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

By way of history, in November 2010, the Veteran was granted service connection for CAD associated with herbicide exposure and assigned a 30 percent rating for this disorder, effective December 7, 2009.  The decision was based upon the results of a January 2010 VA examination during which time, the Veteran was assessed with coronary artery disease.  At the examination in connection to the Veteran's claimed diabetic condition, the examiner assessed the Veteran with CAD, and noted that he appeared to have some level of CAD based on the information available to her.  

However, in December 2010, a VA examiner reviewed the Veteran's claims file and determined that he did not suffer from, or have, any type of ischemic heart disease.  The examiner explained that although the Veteran's electrocardiogram (EKG) shows T-wave abnormalities suspicious of and old myocardial infarction (MI), there was no clinical history of MI.  The examiner also referenced the March 2009 private treatment report issued through the Bryan Heart Institute which reflected that a full cardiac workup, to include a stress echocardiogram and myocardial perfusion study, was negative for evidence of cardiac ischemia.  In addition, the VA examiner referenced a June 2010 treatment report which reflected that the Veteran's stress tests were negative for cardiac ischemia.  According to the examiner, the medical evidence of record was negative for evidence supporting a diagnosis of ischemic heart disease.  

In the December 2010 deferred rating decision, the AOJ determined that in light of the medical examination reports which were contradictory as to whether the Veteran has a diagnosis of coronary artery disease, additional clarification was required to reconcile the differing conclusions.  The Veteran's claims file was referred to another VA physician, M.J., M.D., and in a January 2011 medical opinion, Dr. J. noted that after reviewing the Veteran's claims file in detail, to include a copy of the June 2010 EKG and nuclear stress test findings completed at the VA, as well as copies of the nuclear stress tests and coronary angiogram completed at the Bryan Heart Institute in 2009, he determined that the Veteran did not have a diagnosis of ischemic heart disease.  According to Dr. J., the April 2009 coronary angiogram results revealed normal heart catheterization findings, with no evidence of coronary artery disease and normal filling pressures and left ventricular function.  Dr. J. further noted that the Veteran "had a normal nuclear stress test prior to this cath that showed no inducible ischemia and no prior myocardial infract."  According to the VA physician, these results were similar to those obtained with the June 2010 nuclear stress test results.  Dr. J. further explained that the reasons the April 2009 left heart catheterization was performed after a normal stress test was because a Bruce protocol exercise stress test that was performed at Bryan Heart Institute in April 2009 revealed EKG changes suggestive of ischemia.  The follow-up left heart catheterization, however, revealed no evidence of coronary artery disease.  Based on his review of the relevant medical findings, Dr. J. concluded that the Veteran did not have a diagnosis of ischemic heart disease.  

Based upon the December 2010 VA examination findings and the January 2011 VA medical opinion, the AOJ notified the Veteran in January 2011 of the proposal to sever service connection for his coronary artery disease, summarizing for the Veteran the above evidence and conclusions, and then subsequently severed service connection for this disability by way of the April 2011 rating decision, effective July 1, 2011.

In the September 2011 notice of disagreement (NOD), and May 2012 statement, the Veteran asserted that he did have a heart condition and that his heart condition was due to his diabetes mellitus.  He further asserted that he was taking Plavix for his heart condition.  The Veteran also submitted a copy of his March 2009 transthoracic echocardiography report, the results of which revealed an ejection fraction of 55 percent and normal left ventricular systolic function.  The physician also determined that the Veteran had "Stage I diastolic dysfunction-Mild diastolic dysfunction consistent with impaired relaxation" and that right ventricular systolic pressure was normal.  In addition, the Veteran submitted a copy of the April 2009 stress test results, which indicated that the Veteran had an abnormal stress electrocardiogram with down sloping ST segment depressions in the lateral leads suggestive of myocardial ischemia.  The Veteran also submitted a copy of his May 2009 Holter Monitor report, the impression of which showed occasional premature ventricular contractions, premature atrial contractions and short runs of supraventricular tachycardia, and ST and T wave abnormalities suggestive of possible ischemia.  

Subsequent VA treatment records reflect that the Veteran underwent additional diagnostic testing in August 2012.  The results of the August 2012 VA myocardial perfusion scan were shown to be normal with a left ventricle ejection fraction of 71 percent.  However, it appears that report of the August 2012 echocardiogram showed indications of "T wave abnormality" and a notation to "consider inferolateral ischemia."  It was further noted that the echocardiogram findings were shown to be abnormal.  

Pursuant to the July 2013 remand directives, Veteran was supposed to be scheduled for another VA cardiovascular examination to determine whether he had any type of cardiovascular disease, and to also address the August 2012 ECG findings.  Instead of being scheduled for a VA examination, the Veteran's claims file was referred to a VA cardiologist for a medical opinion as to whether he had any type of cardiovascular disease.  Upon reviewing the Veteran's claims file, the VA cardiologist, J.S., M.D., in an October 2013 medical opinion, noted that the Veteran underwent a myocardial perfusion study in 2012, with normal perfusion and no evidence of prior infarction or ischemia.  According to Dr. S., the Veteran's ejection fraction was documented at 71 percent at the time, and an echocardiogram from that very day revealed an ejection fraction of 55 percent.  Dr. S. acknowledged the 2010 diagnosis of coronary artery disease as well as the Plavix medication the Veteran had been prescribed for this diagnosis, but noted that the Veteran was not currently taking this medication.  Upon reviewing the August 2012 ECG findings, Dr. S. noted "the inverted t-waves are diffuse and more consistent with left ventricle hypertrophy and have not changed throughout the years consistent with [hypertension] changes rather than ischemic heart disease."  Dr. S. also took note of a previous carotid ultrasound which revealed the Veteran's carotid arteries to be normal.  Based on his review of the claims file, Dr. S. determined that the Veteran had no direct evidence of ischemic heart disease, noting that the EKG findings of inferolateral changes are more likely than not secondary to hypertension than from ischemic heart disease.  Dr. S. also observed no evidence of past or current ischemia on the 2012 stress test, and noted that the ejection fraction then as well as that shown currently was both within the normal range.  Dr. S. also referenced the carotid ultrasound findings which revealed no evidence of disease.  According to Dr. S., while this is not a 100 percent association, "patients with ischemic heart disease would be more than likely to have carotid artery disease."  Based on the reasons provided, Dr. S. opined that there was no evidence of ischemic heart disease at this time.  Dr. S. also observed no evidence that the Veteran was taking Plavix medication at this time.  In an April 2014 VA addendum, Dr. S. noted that only a visual estimate ejection fraction was completed at the time the October 2013 medical opinion was issued, and the Veteran did not undergo a stress test at that time.  

Pursuant to the February 2014 remand, the Veteran was afforded another VA cardiovascular examination in May 2014.  When asked whether the Veteran currently had, or had ever been diagnosed with having, a heart condition, the VA examiner, I.W., M.D., marked that he had not.  According to Dr. W., the August 2012 nuclear scan results were negative for any evidence of heart disease.  Dr. W. further noted that the Veteran had not had, or suffered from, a myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, or any type of infectious heart condition.  After conducting a physical examination of the Veteran, and reviewing his claims file in detail, to include the August 2012 diagnostic test findings, Dr. W. determined that the Veteran did not have any type of ischemic heart disease.  Upon addressing the January 2010 VA medical opinion, the examiner noted that at the time of this examination, there was little information to review, and the January 2010 examiner did not specifically diagnose the Veteran with coronary artery disease, but rather stated that "there was likely some level of coronary disease, based on the limited information that was present."  According to Dr. W., "there was no specific documentation nor a diagnosis of coronary artery disease made by [the January 2010 examiner] at that time."  In a June 2014 VA addendum opinion, Dr. W. added that the August 2012 EKG findings were computer generated, and that the 'inferolateral' comment was computer generated, "but all EKG's are overread/confirmed by a cardiologist."  According to the VA examiner, the previous VA cardiologist (Dr. S. who provided the October 2013 medical opinion) reviewed these test results and found that it was unlikely the EKG finding was actually due to ischemic disease, but were more likely related to his hypertension.  Therefore, according to Dr. W., the isolated August 2012 EKG 'computer generated' finding should be disregarded.'  

In a July 2014 VA medical opinion, Dr. S. (the VA cardiologist who provided the October 2013 VA opinion) reviewed the Veteran's medical records, and wrote the following:

"In short this is an 86 year old male with [a primary medical history] of HTN, HLP and DM.  It should be again noted that the patient does not have any hard evidence of [i]schemic heart disease and should be removed from his problem list.  He had a normal perfusion stress test, normal heart cath done in 2009 at Bryan heart and carotid studies done and repeated recently with no significant atherosclerosis.  Three strong points that the [V]eteran does not have any evidence to date of [i]schemic heart disease."  

An August 2016 VA cardiology consultation note reflects that the Veteran presented for evaluation of dyspnea on exertion.  It was noted that he had undergone an echocardiogram that day, the results of which showed normal heart function with normal ejection fraction and valvular/wall abnormalities.  The treatment provider also noted that the Veteran's last two stress tests dated in 2010 and 2012 had been normal, and his last left heart catheterization in 2009 was normal per records as well.  According to the VA treatment provider, the Veteran's chronicity of symptoms was likely not a new cardiac process.  

Pursuant to the February 2017 VA remand instructions, the Veteran's claims file was referred to Dr. W., the same VA examiner who provided the May and June 2014 VA opinions.  After reviewing the available records, in a March 2017 medical opinion, the VA examiner opined that he "'certified' that there was no diagnosis of [coronary artery disease]...provided in 2009, as all testing performed DID NOT support this diagnosis."  According to Dr. W., 

"[t]he comment that 'some level of CAD' was present was provided as a comment referring to the general population as a whole.  However, in this case, specific testing had not shown coronary artery disease in the past.  Therefore, this was an erroneous 'diagnosis.'  The rationale is clear.  Testing showed no evidence of coronary disease.  This was in error, in light of all accumulated medical/factual evidence.  The use of Plavix, at the time (2009), revolved around TIA concerns... which is a cerebrovascular issue and NOT a heart issue.  Therefore, the Plavix was used for cerebrovascular concerns and NOT cardiac concerns."  

The Board finds that the November 2010 rating decision that granted service connection for coronary artery disease and assigned a 30 percent disability rating for this disorder, was clearly erroneous given the results of the December 2010 and May 2014 VA examinations, in conjunction with the January 2011, October 2013, June 2014, July 2014, and March 2017 medical opinions, all of which found that the Veteran did not have, and had not ever had, a clear and definite diagnosis of coronary artery disease.  See Stallworth, supra.  In this regard, the Board finds that the competent, probative, and persuasive evidence of record compels the conclusion that the Veteran does not suffer from coronary artery disease, and/or any type of ischemic heart disease.  As the grant was based on herbicide exposure presumptive service connection for ischemic heart disease and the Veteran does not have ischemic heart disease, the grant was clearly and unmistakably erroneous.  

In reaching his determination, the December 2010 VA examiner relied on the March 2009 cardiac work-up conducted at Bryan Heart Institute, to include the stress echocardiogram and myocardial perfusion study, which were negative for evidence of cardiac ischemia.  Indeed, the Veteran underwent an echocardiogram, stress test, and BNP in March 2009, and the results were reviewed and interpreted by his physician, K.M., M.D., at Bryan Heart Institute.  According to Dr. M., the Veteran's BNP was 34 which was in the normal range, and his echocardiography revealed an ejection fraction of 55 percent with left ventricular hypertrophy that is moderate and normal right ventricular systolic pressures.  Dr. M. also noted that the Veteran had no significant valvular heart disease, and his stress myocardial perfusion imaging results were normal.  In addition, Dr. M. noted that the Veteran's shortness of breath episodes almost exclusively occurred during physical exertion.  Based on his evaluation of the Veteran, Dr. M. diagnosed the Veteran with pulmonary fibrosis with shortness of breath, exertional dyspnea that was probably related to his lung disease, obesity, and moderate left ventricular hypertrophy.  According to Dr. M., in light of his cardiac evaluation, the Veteran's shortness of breath was due to his lung disease.  The December 2010 VA examiner also referenced of the June 2010 VA stress test results which were shown to be normal negative for evidence of cardiac ischemia.  

Dr. M., in the January 2011 VA opinion, relied on the diagnostic test findings, to include the April 2009 left heart catheterization which revealed no evidence of coronary artery disease, and the June 2010 EKG and nuclear stress tests, which showed no inducible ischemia and no prior myocardial infraction.  Dr. S., in the October 2013 VA opinion, took note of the August 2012 diagnostic test results but found that the "inverted t-waves" were more consistent with left ventricle hypertrophy, and had not changed throughout the years - something consistent with hypertension changes rather than ischemic heart disease.  Dr. S. also took note of the 2010 carotid ultrasound (which revealed the carotid arteries to be normal) and explained that most patients with ischemic heart disease would likely have been shown to have carotid artery disease as well.  The May 2014 VA examiner (Dr. W.) took into consideration the January 2010 VA examination report reflecting an assessment of coronary artery disease, but noted that the VA examiner who rendered this diagnosis based this on the information available at the time she made this assessment.  According to Dr. W., the January 2010 VA examiner did not actually diagnose the Veteran with CAD, but rather found that there was likely some level of CAD based on the limited information available to her at the time of the evaluation.  Indeed, review of the discussion section of the January 2010 VA examination reflects the examiner's explanation wherein she stated that she could not tell what type of heart condition the Veteran had, and with respect to the Veteran's reports of a syncopal type episode the previous summer, as well as the cardiac catheterizations he had undergone, she did not have documentation to review concerning these reports.  The examiner did state that the Veteran "appears...[to have] some level of coronary artery disease, based on the information" she had in front of her "but it does not appear to be due to diabetes..."  As such, the January 2010 VA examiner's assessment of coronary artery disease is somewhat tenuous and appears to be based on the limited information available to her and on the Veteran's reports at the time of the evaluation, rather than on concrete objective medical findings.  

The January 2011, October 2013, and May 2014 VA physicians had the opportunity to review all the relevant records, and determined that based on this information, there was no actual diagnosis of coronary artery disease made by the examiner that was based on the objective medical findings at the time.  In the October 2013 opinion, Dr. S. reviewed the August 2012 EKG results, and explained why these results were not consistent with ischemic heart disease.  In the June 2014 VA addendum, Dr. W. took note of the August 2012 EKG results and explained that these results were computer generated and are usually "overread/confirmed" by a cardiologist, and in this case, the VA cardiologist (Dr. S., by way of the October 2013 medical opinion) did review these test findings, and determined these findings to be attributed to his hypertension rather than due to ischemic disease.  Dr. S. also provided the medical reasoning in support of this determination.  Also, Dr. W. who conducted the May 2014 VA examination, and provided the June 2014 and March 2017 VA opinions, not only explained why the January 2010 assessment of CAD was not a valid diagnosis, but "certified" that there was no diagnosis of coronary artery disease and that the January 2010 VA examiner's diagnosis of coronary artery disease was an erroneous one.  Dr. W. also acknowledged the Veteran's previous use of Plavix, but explained that he took Plavix for cerebrovascular concerns and not cardiac reasons.  In addition, the record reflects that the Veteran underwent another carotid ultrasound at the VA in July 2014, the results of which were shown to be normal with no significant atherosclerotic disease The remaining VA and private treatment records do not contradict, but only support, these VA examination findings and medical opinions.  No other competent evidence of record supports this diagnosis. Thus, it would be unreasonable for the Veteran to be in receipt of service connection for a disability from which he does not suffer.

The Board has taken into consideration the Veteran's report that he suffers from coronary artery disease that is related to his military service.  However, while the Veteran is competent to report symptoms he has described such as shortness of breath, he is not competent to diagnose a heart condition such as coronary artery disease.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  It is clear that such diagnosis depends upon medical expert interpretation of diagnostic tests and procedures.  Thus, the Board affords less weight to the Veteran's statements than to the competent VA opinions.

The Board finds that the grant of service connection for coronary artery disease was clearly erroneous, and thus, severance of service connection for this disability effective July 1, 2011, was proper.


TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017). 

Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The Veteran is currently service-connected for chronic prostatitis, which is evaluated as 20 percent disabling; diabetes mellitus, which is evaluated as 20 percent disabling; peripheral neuropathy of the right and left upper extremities, both of which have been separately evaluated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, both of which have been separately evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and depression, slight endogenous with headaches, evaluated as noncompensably disabling.  The record reflects that the Veteran has a combined rating of 80 percent, effective from July 1, 2011.  Significantly, 38 C.F.R. § 4.16 (a)(1) provides that, for purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities of both lower extremities and both upper extremities, including the bilateral factor, are considered as one disability.  For the purposes of a TDIU claim, the Veteran's peripheral neuropathy of the left and right upper extremities is considered one disability, and his peripheral neuropathy of the lower extremities is considered one disability as well, because they affect both extremities.  See 38 C.F.R. § 4.16 (a)(1) (2017).  Applying the bilateral factor to the Veteran's peripheral neuropathies, and combining them with the Veteran's rating for his other disabilities, the schedular criteria for TDIU have been met.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment. 

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

The Board must determine whether the Veteran's service-connected disabilities prevented him from working at substantially gainful employment consistent with his work background and education.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment."

The Veteran contends that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  The record reflects that the Veteran was requested to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in September 2011, but a completed form was not received by VA.  The Veteran was also asked to contact his employer and have them complete the VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), but it does not appear that he complied with this request, as this form has not been completed and returned to the VA. Pursuant to the February 2017 remand, the Veteran was provided with another VA Form 21-8940 in February 2017 to complete and he was also asked to provide additional evidence in support of his TDIU claim.  It does not appear that the Veteran completed this form or provided additional evidence in support of his TDIU claim.  

At the January 2010 VA examination in connection to the Veteran's diabetes, the examiner noted that he had recently been diagnosed with type II diabetes and he was currently taking oral medication for this disorder.  During the evaluation, the examiner reviewed the Veteran's medical history and associated symptomatology, and conducted a physical evaluation of the Veteran.  It was noted that the Veteran experienced peripheral neuropathic symptoms, to include moderate loss of sensation in his arms and legs.  However, his reflexes were shown to be intact with no evidence of muscle wasting.  In addition, the Veteran's muscle strength was 5/5 in both the upper and lower extremities, and the examiner did not observe the presence of peripheral edema.  The examiner noted that the Veteran was not currently employed and that he retired in 1990, due to the fact that he was eligible to retire by age or duration of work.  During the evaluation, he reported that he had experienced numbness in his hands of twenty years duration, and in his feet for the last five to six years.  The Veteran stated that these symptoms had been constant and he received no treatment for them.  He further stated that he had recently been diagnosed with diabetes six to eight months prior and was current on minimal medication for this disorder.  According to the examiner, the Veteran's diabetes had no effect on his occupation or his usual daily activities.  

At the January 2010 VA examination in connection to the Veteran's prostatitis, the Veteran stated that his last episode of prostatitis was five years prior, and he still experiences dribbling and minimal leaking on a daily basis.  The Veteran also reported ongoing urinary symptoms, to include hesitancy/difficulty starting a stream, weak or intermittent stream, straining to urinate, and frequent voiding.  Physical examination of the Veteran was negative for any abnormalities, and the examiner did not find that the Veteran's prostatitis had an effect on his occupational or his usual daily activities.  At the VA examination in connection to the Veteran's tinnitus, the examiner determined that this disorder had no significant effect on the Veteran's occupation or on his usual daily activities.  

At the June 2011 VA examination in connection to the Veteran's peripheral neuropathy of the upper and lower extremities, the Veteran was shown to have mild decrease in sensation in the upper extremities, and moderate decrease in sensation in the lower extremities from the knees down to the feet.  The examiner observed no evidence of muscle wasting or muscle loss, but it was noted that the deep tendon reflexes were decreased throughout the arms and legs.  The Veteran ambulated with an antalgic gait using a cane.  The examiner diagnosed the Veteran with having neuropathy in his fingertips and lower legs.  The Veteran also underwent an electromyography (EMG), and interpretation of the results were consistent with peripheral neuropathy of the upper and lower extremities.  

At the October 2011 VA examination, the VA examiner reviewed the Veteran's occupational history and noted that he had not been employed since he retired in 1990.  The Veteran reported that following his discharge from service in 1974, he was employed at McCook College where he did maintenance type work for approximately twelve years.  He also reported to have been employed with a Chevrolet Dealership for three years in the Parts Department before he ultimately retired in 1990. The examiner noted that while the Veteran's diabetes appeared to be well-controlled with regards to his blood sugar, he did have significant peripheral neuropathy which affected his upper and lower extremities.  According to the examiner, the Veteran would have some difficulty when it came to performing occupational duties that required prolonged weight bearing, climbing, carrying or lifting heavy items, and/or the use of ladders due to decreased proprioception, peripheral neuropathy, and pain of the lower extremities.  The examiner also determined that the Veteran's diabetes mellitus and chronic prostatitis resulted in increasing daytime urinary frequency that would require frequent restroom breaks.  According to the examiner, provided that the Veteran did not have to engage in activities that required prolonged weight bearing, balance or stability, and provided he had accommodations for frequent breaks to urinate, it is not likely that he would be precluded from following or maintaining substantially gainful employment as a direct result of his diabetes or prostatitis.  

At the October 2011 VA psychiatric examination, the examiner determined that the Veteran had major depressive disorder, with minimal to absent symptoms.  When asked to best summarize the Veteran's level of occupational and social impairment, the examiner noted that the Veteran's symptoms were not severe enough to interfere with his occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran had been married and widowed twice, and he maintained a good relationship with his children from both marriages.  The Veteran's hobbies included fishing and listening to music.  The examiner also noted that the Veteran had never been a patient at a mental hospital, and he did not have a history of counseling or psychiatric medication management.  According to the examiner, the Veteran's major depressive disorder has remained the same in severity, and would not lead the Veteran to be unemployable for physical or sedentary employment.  

At the October 2013 VA psychiatric examination, the Veteran denied taking any educational courses since his last VA examination in October 2011.  He provided his occupational history, noting that he had been employed as a maintenance worker at McCook College until his retirement1990.  According to the Veteran, he was always out of breath, so he mainly just read and watched television throughout the day.  On mental status evaluation, the examiner described the Veteran as pleasant, open, and cooperative.  His responses to questions were brief and non-elaborative, and he was oriented in all spheres.  In addition, the Veteran's attention, concentration, insight and judgment was shown to be intact, and his mood was described as somewhat anxious.  The Veteran stated that he had a tough time falling asleep some nights, and woke up several times a night, mainly to use the bathroom.  His memory for remote, recent and immediate events was shown to be intact.   The examiner acknowledged the Veteran's previous diagnosis of major depressive disorder, but noted that on the current examination, he did not meet the DSM-IV criteria for a mental disorder.  

At the October 2013 VA examination in connection to his peripheral nerve condition, the Veteran reported that his current symptoms included numbness with some degree of mild paresthesias that affects the hands and all five fingers of each hand bilaterally.  According to the Veteran, his symptoms primarily affect his fingers and hands, and he does not experience symptoms such as loss of sensation, pain, numbness, tingling, burning or paresthesias in his arms.  He also reported to experience mild decrease in his strength and added that his dexterity is less when it comes to manipulation of fine objects with his fingers bilaterally.  He is currently left-handed and has not been given any medication, nor does he wear any bracing or splint for his condition.  The examiner noted that the Veteran is able to perform all activities of daily living, although he did note that activities involving fine motor skills which requires some increase in dexterity, does require increased concentration and attention.  The examiner reiterated that the Veteran is able to perform all his activities of daily living independently despite the fact that he has neuropathy which affects his upper extremities bilaterally.  

On physical examination, the examiner noted that the Veteran experienced mild intermittent pain and numbness, and moderate parethesisas and/or dysesthesias in his upper extremities.  The Veteran's motor strength was shown to be 5/5 during flexion and extension of the elbows and wrists bilaterally, and 4/5 when testing his grip strength bilaterally.  The Veteran's reflexes were shown to be 2+ in the biceps, triceps and brachioradialis bilaterally, and further examination of the Veteran did not reveal any evidence of muscle atrophy.  Results of the sensory examination reflect that the Veteran's sensation to light touch was decreased in the hands and fingers, but normal in the shoulders, and inner/outer forearms.  According to the examiner, the Veteran experiences incomplete paralysis in the right and left radial, median and ulnar nerves that is mild in severity.  The musculocutaneous, circumflex, and long thoracic nerves were shown to be normal bilaterally.  In addition, the upper radicular group, middle radicular group and lower radicular group were shown to be normal bilaterally.  When asked whether the Veteran uses any type of assistive device as a normal mode of locomotion the examiner marked that he did not.  When asked whether the Veteran's peripheral nerve condition and/or peripheral neuropathy impact his or her ability to work, the examiner marked that it did not.  

At the more recent VA psychiatric examination in May 2014, the Veteran denied undergoing any mental health treatment, to include taking any medication, for his mental health problems.  He also denied receiving or taking any educational courses since his last VA examinations in October 2011 and October 2013.  He reported that he retired in 1990, and that he spends his time "doing 'not a heck of a lot'" as he is constantly short of breath.  The examiner described the Veteran as pleasant, open, and cooperative, and noted that he was oriented in all spheres, and his attention and concentration were intact.  Although he reported to awaken frequently during his sleep, this was more due to his prostate problems.  The Veteran denied having any legal or behavioral problems since his last VA examination, and further denied drinking any alcohol or taking any non-prescriptive medication.  According to the examiner, the Veteran did not meet the criteria contained in DSM-5, or DSM-IV for a mental disorder at this time.  The VA examiner also evaluated the extent and severity of the Veteran's headache condition, and determined that the Veteran's headaches did not impact his ability to work.  

Based on the available evidence of record, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As noted above, the Veteran did not complete the VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), nor did he provide the VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) to his previous employers for completion.  This additional information would have helped VA acquire additional information regarding his occupational and educational history, and the reason(s) as to why the Veteran was no longer working at his previous employment.  

Based on the information provided by the Veteran during his VA evaluations and examinations, he worked in the field of maintenance at McCook College, and at a Chevrolet Dealership until voluntarily retiring in 1990.  There is nothing in the record to reflect that the Veteran was terminated from either of these positions, or that he retired from his last employment due to medical reasons.  He stated on more than one occasion that he retired due to the fact that he was eligible for retirement based on his age and the duration of his work.  Moreover, the treatment records and VA examinations of record (the majority of which have been summarized above) do not reflect that the Veteran's service-connected disabilities are severe enough to prevent him from obtaining substantially gainful employment.  

The ultimate question here is whether the Veteran is capable of performing the physical and mental acts required by gainful employment. Van Hoose, supra. The Board finds that the record is absent any indication that he experienced difficulties carrying out his occupational duties or working alongside others as a result of his service-connected physical, neurological and psychiatric disabilities.  As reflected in the evidence above, the Veteran voluntarily retired from his last job in 1990 due to the fact that he was eligible to do so as a result of his age and the duration of his employment.  Moreover, none of the Veteran's disabilities have been evaluated as so severe as to render him incapable of obtaining and maintaining any form of employment.  Indeed, the Veteran has never indicated that his psychiatric and medical issues contributed or led to his decision to retire.  The October 2013 and May 2014 VA psychiatric examiners both described the Veteran as cooperative, open and pleasant, and found that symptoms exhibited by him did not rise to the level of chronicity required for rating a disability.  Indeed, both these examiners found that the Veteran did not even meet the requisite criteria for a mental disorder under either the DSM-IV or DSM 5.   

Moreover, none of the examiners or treatment providers have found that the Veteran's disabilities prevent him from obtaining and/or maintaining substantially gainful employment.  As noted above, at the October 2013 VA examination in connection to his peripheral neuropathy, the examiner characterized the Veteran's pain and numbness in the upper extremities as mild in severity.  In addition, with the exception of his grip strength which was 4/5 bilaterally, his motor strength was normal during flexion and extension of the wrists and elbows bilaterally.  The Veteran denied any loss of sensation, pain, numbness, tingling, burning or paresthesias in the arms, and noted that his symptoms primarily affect his fingers and hands.  He stated that while certain activities that involved fine motor skills required increased concentration and attention, he is able to perform his activities of daily living independently.  Although his sensation to light touch was decreased in the hands/fingers, it was shown to be normal in his shoulders and arms, and his reflexes were also shown to be normal in the upper extremities.  Although it was noted that the Veteran used a cane and ambulated with an antalgic gait at the June 2011 VA examination, the October 2013 VA examiner described the Veteran's gait as normal during the evaluation.  Although the Veteran experienced incomplete paralysis in the radial, medial and ulnar nerve, the level of severity was characterized as mild in nature.  Moreover, the examiner did not find that the Veteran's peripheral nerve condition and/or peripheral neuropathy impacted his ability to work. The Veteran's peripheral neuropathy in the lower extremities was also shown to be manifested by moderate decrease in sensation in the lower extremities.   

While the October 2011 VA examiner determined that the Veteran would have some difficulty performing certain occupational duties that would require prolonged weightbearing, climbing, carrying or lifting items, as well as the use of ladders, due to his peripheral neuropathy and pain in the lower extremities, he did not find that the Veteran was precluded from following/maintaining substantially gainful employment as a result of this disorder.  The examiner also determined that while the Veteran's diabetes and chronic prostatitis would result in some increase in his daytime urinary frequency, as long as he did not have to engage in activities that required prolonged weightbearing balance or stability, and provided he had accommodations for frequent breaks to urinate, he would not be likely precluded from following/maintaining substantially gainful employment as a result of his diabetes or prostatitis.  Indeed, the record reflects that the predominant health issue affecting the Veteran's health and ability to conduct certain activities was his breathing difficulties, to include dyspnea and shortness of breath, which has been attributed to his non-service-connected respiratory problems rather than any of his service-connected disorders.  

While the Veteran may have a difficult time finding employment that does not involve or require prolonged weightbearing, climbing, carrying/lifting items, as well as the use of ladders doing maintenance type work - the type of work he did prior to his retirement - sedentary employment would not require that he engage in physically rigorous activities such as prolonged weightbearing, carrying heavy items, etc.  While it appears that he is currently unemployed, it does not appear that he has tried to obtain employment since his retirement.  Although the record is unclear as to the Veteran's educational history, in addition to doing maintenance type work, he also worked for a Chevrolet Dealership for several years prior to his retirement.  As such, there is nothing in the record to show that the Veteran is not capable of obtaining and maintaining sedentary employment and/or another type of employment that does not involve physically rigorous tasks. The fact that he has not attempted to look for another job is insufficient to establish entitlement to TDIU. 

There is also no indication that any other agency, such as the Social Security Administration - which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities - has determined that the Veteran is currently unemployable. As such, the evidence of record does not show the Veteran to be unemployable due to his service-connected disability.

The Board finds, in the instant case, that the evidence weighs against a finding that due to his service-connected disabilities, the Veteran was unable to perform the physical and mental acts required by employment.  Based on the foregoing, the Board concludes that while the Veteran has some occupational impairment as a result of his service-connected disabilities, the evidence does not show that his service-connected disabilities, either individually or in combination with one another, preclude him from securing and following a substantially gainful occupation.  For the reasons set forth above, the preponderance of the evidence is against the claim. Therefore, a total disability rating based on individual unemployability due to the service-connected disabilities is not warranted.

Extraschedular Consideration 

The Veteran contends that he is entitled to an extraschedular rating based upon the combined effect of multiple service-connected disabilities.  

On December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321 (b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830.  The provisions of this final rule shall apply to all applications for benefits that are received by VA, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on or after January 8, 2018.  In this case, the Veteran's claims file was returned to the Board in July 2017, and his case on appeal has been pending before VA prior to January 8, 2018.  As such, this final rule is not applicable to this case. 

As discussed above, the Veteran has service-connected disabilities of chronic prostatitis, diabetes mellitus type II, peripheral neuropathy of the right and left upper and lower extremities, tinnitus, and depression, slight endogenous with headaches.  The Veteran's diabetes mellitus has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran's chronic prostatitis is rated as 20 percent disabling pursuant to the rating code for prostate gland injuries, infections, hypertrophy, or postoperative residuals.  This states that prostate gland injuries, infections, hypertrophy, or postoperative residuals, should be rated as either voiding dysfunction or urinary tract infections, whichever is more predominant.  38 C.F.R. § 4.115b, Code 7527.  In accordance with 38 C.F.R. § 4.115a, a 10 percent rating for urinary tract infection is warranted when the disability requires long-term drug therapy, one to two hospitalizations per year and/or requires intermittent intensive management. A 30 percent rating is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. Poor renal function due to urinary tract infection is to be rated as renal dysfunction. 

Also under 38 C.F.R. § 4.115a, a voiding dysfunction can be rated according to urine leakage, frequency, or obstructed voiding.  For urine leakage, a 20 percent rating for a voiding dysfunction is warranted for requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for requiring the wearing of absorbent materials which must be changed two to four times per day. A 60 percent rating is warranted for requiring the use of an appliance, or wearing of absorbent materials which must be changed more than four times per day.

Urinary frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding intervals of less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding intervals between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding intervals between two and three hours, or; awakening to void two times per night.

Obstructed voiding has ratings ranging from noncompensable to 30 percent.  
A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following:  (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every two to three months.  
A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

The Veteran's peripheral neuropathy of the right and left upper extremities are both evaluated as 20 percent disabling each under 38 C.F.R. § 4.124a, Diagnostic Code 8514. Under Diagnostic Code 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 40 percent disability rating for the minor extremity and a 50 percent disability rating for the major upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514. 

A 60 percent disability rating is warranted for complete paralysis of the radial nerve involving the minor upper extremity, and a 70 percent disability rating is warranted if there is complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  

The Veteran's peripheral neuropathy of the right and left lower extremities have been rated as 20 percent disabling by the AOJ under the provisions of 38 C.F.R. § 4.124 (a), Diagnostic Code 8520.  Under this code, an evaluation of 10 percent is assigned for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis and an evaluation of a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124 (a), Diagnostic Code 8520.

The Veteran's tinnitus is evaluated under Diagnostic Code 6260, which assigns only a single evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.

Finally, the AOJ has rated the Veteran's depression, slight endogenous with headaches, as noncompensably disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Pursuant to Diagnostic Code 9434, depression is rated as 0 percent disabling when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Here, the evidence of record does not support a finding that the Veteran's service-connected disabilities in combination manifest in any symptoms that are not contemplated by the rating schedule.  A review of the VA examinations and treatment records has been provided in the section above.  The Board finds that all of the symptoms and functional impairment identified by the Veteran, VA examiners, and any other relevant medical professionals during the course of this appeal are contemplated by the Rating Schedule.  Further, during the course of this appeal, the Board has not received any evidence or argument from the Veteran indicating or advancing that there are any compounding negative effects stemming from any combination of his service-connected disabilities.  Even the application of liberal construction of the Veteran's statements and contentions cannot construct a case for compounding negative effects or collective impact of multiple service-connected disabilities where none have been alleged.  

Notwithstanding the common anatomical location of some of these disabilities, the impairments from each disability have been rated separately, leaving no impairment not recognized by the scheduler rating for each of these disabilities.  In this regard, the most recent evidence of record reflects that the Veteran's diabetes mellitus type 2 is managed by a restricted diet and with prescribed oral hypoglycemic agents.   His weight has remained stable throughout the years, and he has not reported to experience any episodes of ketoacidosis, hypoglycemia, or hyperglycemia requiring any urgent medical care or hospitalization.  In addition, the Veteran has not reported any restriction of his activities as a result of his diabetes.  Also, with respect to his chronic prostatitis, the Veteran has reported daytime urinary frequency of approximately every two hours with nocturia that occurs three times a night.  Although he reported some postvoid dribbling and mild leakage, he denied needing to wear a pad or any type of protective garment for this.  He also stated that he did not take any medication or require treatment regarding this condition, and his flare-ups usually resolved on their own after two to three days.  See October 2011 VA general examination.  As reflected in the October 2013 VA examination, the Veteran's peripheral neuropathy of the upper extremities has been manifested by mild incomplete paralysis of the right and left radial, median and ulnar nerves.  At the June 2011 VA examination, the examiner observed moderate decrease in sensation in the lower extremities from the knees down that worsened as it radiated towards the feet.  However, the Veteran's pulses were intact and he displayed good muscle strength.  The most recent VA psychiatric examination reflects that the Veteran's current psychiatric symptoms do not meet the criteria for a mental disorder pursuant to DSM-IV or DSM 5.  Indeed, although the Veteran reported that his only social activity was limited to spending time with his daughter and her family, he was not receiving any medication, or undergoing any mental health treatment for his mental condition, and his sleep problems were predominantly attributed to his prostatitis.  Although he reported some depression and anxiety at times, the VA examiner found that the subjective symptoms reported by the Veteran did not rise to the level of chronicity required for rating a psychiatric disorder, and/or are transient, and/or are not objectively identified on mental status examination.  The schedular evaluations in this case are not inadequate.  As noted above, although evaluations in excess of the assigned ratings are provided for certain manifestations of the service-connected diabetes mellitus, chronic prostatitis, depression, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities, the evidence reflects that those manifestations are not present in this case.

Additionally, the Board finds that a thorough review of the evidence also has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The evidence of record reflects that the symptomatology and functional impairment of the Veteran's service-connected disorders is fully addressed in the relevant rating criteria referenced above.  Further, the evidence of record does not convey that the symptomatology of the service-connected disorders have resulted in such a combined effect or collective impact that there is such an exceptional circumstance to render the scheduler rating criteria inadequate.  For these reasons, the Board finds that an extraschedular rating pursuant to Johnson for the combined effect of multiple service-connected disabilities is not warranted.  38 C.F.R. § 3.321 (b); Johnson, 762 F.3d 1362.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life and occupation.  In the absence of exceptional factors associated with the service-connected disabilities, and in the absence of exceptional factors or circumstances that have resulted due to the combined effect or collective impact of the service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As the severance of service connection for coronary artery disease, effective July 1, 2011 was proper, the appeal is denied.

Entitlement to a TDIU is denied.

An extraschedular rating based upon the combined effects of multiple service-connected disabilities is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


